Hall, Justice.
One question made by this record is, whether an action for suing out a garnishment maliciously and without probable cause is cognizable in a justice’s court, where the amount of damages claimed does not exceed one hundred dollars, and whether, where a judgment is rendered in favor of the plaintiff; on which a fi. fa. has issued and been levied on defendant’s property, its execution can b¿ arrested by an affidavit of illegality, alleging that the entire proceeding was coram non'judice and void.
1. These are courts of limited jurisdiction and can take nothing by intendment. They must show express authority for all their jurisdictional acts, and in its absence these acts are void. The constitution, Code, §5153, confers jurisdiction upon these courts in all civil cases arising ex con*357tractu, and in cases of injuries or damages to personal property when the principal sum does' not exceed one hundred dollars. This limitation of the jurisdiction is expressed in the same language in §4130 of the Code. How injuries or damages to personal property, under any authorized rule of construction, can be made to.include injuries to the person or reputation, to which class .the wrong complained of here belongs, we cannot understand-This judgment had no more force and was entitled to no more consideration than so much waste paper. It was in no legal sense a judgment, and was, therefore, properly arrested and set aside, either upon affidavit of illegality or motion to v acate for want of j urisdiction; it “ is a mere nullity, and may be so held in any court when it becomes material to the interest of the parties to consider it.” Code, §3594.
2. The case brought up by certiorari was only that made upon the affidavit of illegality to the execution issuing from this void judgment, and when the applicant for the writ had paid all cost accruing in that case and given the bond and security required by law, she had complied with the conditions entitling her to it. Code, §4054.
■ Judgment affirmed.